United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gig Harbor, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1028
Issued: October 25, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 10, 2017 appellant filed a timely appeal from a March 9, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish a right wrist injury in
the performance of duty on January 18, 2017 as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence following the September 8, 2016 decision. However,
since the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt,
57 ECAB 126 (2005).

FACTUAL HISTORY
On January 27, 2017 appellant, then a 35-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that on January 18, 2017 she sustained a right wrist strain due
to work duties. She did not stop work.
By correspondence dated February 1, 2017, OWCP informed appellant that the evidence
of record was insufficient to establish her claim. It requested that she provide a detailed
description of how the alleged injury occurred and respond to specific questions. OWCP also
advised appellant that she should submit a detailed report from her treating physician which
should include a history of how the claimed injury occurred, a diagnosis, and an opinion on how
the condition was causally related to the alleged injury. It further noted that her claim form was
illegible. Appellant was afforded 30 days to provide the requested evidence.
In response to the February 1, 2017 letter, OWCP received additional evidence.
In a January 18, 2017 statement, J.A., a coworker, stated that appellant approached him
that day complaining that her left wrist hurt due to repetitive casing of mail for Route 39. He
then requested that a supervisor give her the necessary paperwork to present to her physician.
A January 22, 2017 letter from Dr. Anne M. Asam, a treating Board-certified family
physician, noted that appellant was seen on January 22, 2017. Dr. Asam requested that appellant
be placed on light-duty work from January 22 to 31, 2017.
In progress notes dated January 22, 2017, Dr. Asam noted that appellant’s injury occurred
three to five days prior at work and involved repetitive motion of the right wrist. A physical
examination revealed tenderness on the right wrist dorsum and intact radial pulse, hand strength,
and sensation. Dr. Asam noted that she reviewed an x-ray interpretation of wrist strain and
indicated that “[t]here were no encounter diagnoses.”
A January 22, 2017 prompt care form provided information regarding the causes of wrist
pain and instructions on care of the condition.
On January 22, 2017 Dr. Asam provided work restrictions on a duty status report (Form
CA-17). She noted that the injury occurred on January 18, 2017 due to repetitive movement and
diagnosed right wrist strain due to the injury.
In a January 22, 2017 attending physician’s report (Form CA-20) Dr. Asam diagnosed a
right wrist strain and noted an injury date of January 18, 2017. Her physical examination
revealed decreased right wrist range of motion and tenderness. Dr. Asam checked a box marked
“yes” to the question of whether diagnosed condition was caused or aggravated by the
employment events. She released appellant to light-duty work on January 22, 2017.
A January 22, 2017 x-ray interpretation revealed a normal right wrist with no fractures
and normal anatomic alignment.
In a statement dated February 6, 2017, A.K., a customer service supervisor, stated that
appellant approached her on January 21, 2017 regarding a wrist injury, which had occurred on
2

January 18, 2017. Appellant attributed her injury to the repetitive work of delivering and casing
mail. A.K. related that she believed that it was impossible for appellant to have sustained a right
wrist strain from repetitious movement.
On February 21, 2017 OWCP received a February 15, 2017 note, other progress notes,
and a Form CA-17 duty status report from Dr. Douglas M. Hassan, a treating Board-certified
orthopedic and hand surgeon.
In the February 15, 2017 progress notes, Dr. Hassan noted that appellant was seen for
complaints of right wrist pain since January 18, 2017. A physical examination revealed wrist
dorsal swelling and tenderness, full range of motion, negative Finkelstein sign, no tenderness on
the ulnar side of the wrist, no instability, and uncomfortable passive wrist extension. Dr. Hassan
diagnosed right wrist dorsal ganglion cyst.
On February 15, 2017 Dr. Hassan diagnosed right wrist pain and right ganglion cyst and
provided a driving restriction.
In a February 15, 2017 Form CA-17, Dr. Hassan noted an injury date of January 18, 2017
and diagnosed a right wrist ganglion cyst due to factors of appellant’s employment. He released
her to return to work with the restriction of no driving. Dr. Hassan described the injury as
occurring due to repetitive right wrist movement on January 18, 2017, which caused swelling
and pain.
In a January 18, 2017 statement, received on March 2, 2017, appellant related that she
was instructed to case mail on another route because the assigned employee had called out sick.
Shortly, after she had begun casing mail for this route, her right wrist felt sore and swollen and
her discomfort increased as the day progressed. Appellant proceeded to work after wrapping her
wrist in an ace bandage. On January 21, 2017 she notified her supervisors of her injury as the
pain had increased. Appellant waited until January 22, 2017 to see a physician as her work shift
on January 21, 2017 ended at 5:00 p.m. and it was not a medical emergency.
Appellant also submitted a Form CA-17 dated March 1, 2017 from Dr. Hassan with work
restrictions, an injury date of January 18, 2017, and a diagnosis of right wrist ganglion cyst.
By decision dated March 9, 2017, OWCP denied appellant’s claim, finding that she had
failed to establish fact of injury. Specifically, it found that she had failed to establish that the
incident occurred as alleged. In reaching this conclusion, OWCP noted that appellant had failed
to respond to the questions it had posed regarding her injury claim in its February 1, 2017
development letter. It further found that the medical evidence of record was insufficient to
establish her claim as no medical condition had been diagnosed as causally related to her
employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
3

Supra note 1.

3

United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and the work
incident.10 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident identified by the employee.11
ANALYSIS
Appellant alleged that on January 18, 2017 she sustained a right wrist injury due to
repetitive casing of mail. OWCP denied her claim finding that the events did not occur as
alleged. The Board finds that the evidence of record is sufficient to establish that the January 18,
2017 events occurred as alleged.
OWCP’s regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of
the body caused by a specific event or incident or series of events or incidents within a single
workday or shift.
4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

B.F., Docket No. 09-0060 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.
9

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
10

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

4

The Board finds that appellant has not provided inconsistent statements regarding
January 18, 2017 employment events so as to cast serious doubt on the validity of the claim.
Along with appellant’s statement, the surrounding facts and circumstances, and her subsequent
course of action further support that she did case mail, with repetitive wrist movements, on
January 18, 2017. The Board notes that, while she did not stop work, she did seek medical care
on January 22, 2017. Appellant’s description of the January 18, 2017 employment incident is
consistent with the statement given by J.A. and the description by Dr. Asam. An employee’s
statement that an injury occurred at a given time and in a given manner is of great probative
value and will stand unless refuted by strong or persuasive evidence.12 Thus, under the facts of
this case, the Board finds that appellant has established that the January 18, 2017 employment
incident occurred as alleged.
The Board, however, further finds that the medical evidence of record is insufficient to
establish that her right wrist condition was caused or aggravated by the accepted January 18,
2017 employment incident.
Appellant was initially treated by Dr. Asam. In a progress note dated January 22, 2017,
Dr. Asam observed tenderness on the right wrist dorsum and intact radial pulse, hand strength,
and sensation. She diagnosed a right wrist strain. Dr. Asam requested appellant be placed on
light-duty work in a January 22, 2017 letter. However, she offered no rationalized opinion as to
the cause of the diagnosed condition. Medical opinion evidence should reflect a correct history
and offer a medically sound explanation of how the specific employment incident or events
physiologically caused injury.13 The Board has found that medical evidence which fails to offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship.14 Moreover, Dr. Asam on a January 22, 2017 CA-17 form indicated
by checking a box marked “yes” that appellant’s right wrist condition was causally related to the
accepted January 18, 2017 employment incident. However, the Board has held that when a
physician’s opinion on causal relationship consists only of checking a box marked “yes” on a
form report, without more by way of medical rationale, is of little probative value and is
insufficient to establish appellant’s claim.15 For the reasons set forth above, the Board finds that
Dr. Asam’s reports are insufficient to establish appellant’s claim.
Appellant also submitted a February 15, 2017 note, other progress notes, and Form CA17 dated February 17, 2017 by Dr. Hassan diagnosing a right wrist ganglion cyst and right wrist
pain. In the February 15, 2017 progress note, Dr. Hassan related that appellant complained of
having right wrist pain since January 18, 2017. He observed right wrist dorsal swelling and
tenderness, no ulnar wrist tenderness, a negative Finkelstein sign, no wrist instability, and

12

Allen C. Hundley, 53 ECAB 551 (2002).

13

See T.E., Docket No. 16-1090 (issued February 24, 2017); L.R., Docket No. 16-0736 (issued September 2,
2016); Leslie C. Moore, 52 ECAB 132 (2000).
14

R.E., Docket No. 10-0679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007); Ellen L. Noble, 55 ECAB
530 (2004).
15

See J.T., Docket No. 15-0196 (issued March 23, 2015); Sedi L. Graham, 57 ECAB 494 (2006).

5

uncomfortable passive wrist extension. Dr. Hassan diagnosed right ganglion cyst and right wrist
pain and noted restrictions.
On the CA-17 forms dated February 25 and March 1, 2017, Dr. Hassan noted an injury
date of January 18, 2017 and diagnosed a right wrist ganglion cyst. However, he has offered no
opinion as to the cause of the diagnosed wrist conditions in the progress notes, letter or CA-17
forms he authored. As noted above, medical opinion evidence should reflect a correct history
and offer a medically sound explanation of how the specific employment activity caused injury.16
The Board has found that medical evidence which fails to offer any opinion regarding the cause
of an employee’s condition is of limited probative value on the issue of causal relationship.17
The record contains a January 22, 2017 x-ray interpretation. As this is a diagnostic
test, causal relationship was not addressed. Thus, it is insufficient to support appellant’s claim
that she sustained a medical condition causally related to the accepted January 18, 2017
employment incident.18
The record before the Board is without rationalized medical evidence establishing that
appellant’s right wrist conditions are causally related to the accepted January 18, 2017 work
incident. Therefore, appellant has failed to meet her burden of proof.
On appeal appellant contends that her diagnosed condition is specifically due to her
repetitive job duties. As discussed above, none of the medical evidence provided contains a
rationalized opinion explaining how the diagnosed conditions were caused or aggravated by the
accepted January 18, 2017 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that the January 18, 2017 employment incident occurred at the time,
place, and in the manner alleged, but that appellant has failed to establish that her right wrist
condition was causally related to the accepted employment incident.

16

See supra note 13.

17

Supra note 14.

18

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009); Jaja K.
Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 9, 2017 is affirmed, as modified.
Issued: October 25, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

